Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 6, and 7 are objected to because of the following informalities:  
  	Claim 1 recites “…and the top surface of the bake plate through the gas passage of the bake plate…” in lines 10 to 11 . It is respectfully recommended to amend language to read “…and the top surface of the bake plate through the at least one gas passage of the bake plate…” for consistency.  
Claim 6 recites “the heat insulation holder defining at least one first gas passage, the first gas passage communicating with the gas passage of the bake plate” in lines 2 to 4. It is respectfully recommended to amend claim language to read “…the heat insulation holder defining at least one first gas passage, the at least one first gas passage communicating with the at least one gas passage of the bake plate” for consistency.
Claim 7 recites “…wherein one end of the first gas passage of the heat insulation holder communicates with the gas passage of the bake plate and the other end of the first gas passage of the heat insulation holder connects to...” in lines 1 to 3. It is respectfully recommended to amend claim language to read “…wherein one end of the at least one first gas passage of the heat insulation holder communicates with the at least one gas passage of the bake plate and the other end of the at least one first gas passage of the heat insulation holder connects to...” for consistency.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 0022 of Applicant’s specification notes “the guide plane 1031 is tilted and has an angle with the vertical plane” but no vertical plane is represented in the Figures 1, 2, or 3 and no angle is clearly depicted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner Note
Applicant claims multiple gas passages. It would appear from the specification that the bake plate has a gas passage (specification calls it a second gas passage) and the insulation holder has a gas passage (specification calls it a first gas passage). Therefore, the numbering of the gas passage in claim 6 is consistent with the disclosure. 
As drawings do not identify a vertical plane, Examiner takes broadest reasonable interpretation of the vertical plane to be an imaginary line that would hypothetically extend up and down in Figures 1, 2, and 3 and an angle to be an angle between imaginary plane and the guide plane, especially in claim 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…is supplied to the space between the substrate…" in lines 9 to 10.  There is insufficient antecedent basis for this limitation in the claim. It is respectfully recommended to amend claim language to read "…is supplied to a space between the substrate…" to overcome the rejection.
The term “hot” in claim 1 is a relative term which renders the claim indefinite. The term “hot gas” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claim is rejected as being indefinite. For Examination purposes, Examiner takes broadest reasonable interpretation as “wherein the gas is heated”.
Subsequently, dependent claims 2 thru 20 are also rejected.  	
Claim 12 recites the limitation “…the vertical plane…” in line 2. There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation “wherein the material of the baffle plate is ceramic or stainless steel wrapped by a thermal insulation material.” in lines 1 to 2. It is clear that the material of the baffle plate may be stainless steel wrapped by a thermal insulation material but it is unclear whether the material of the baffle plate is also required to be a ceramic wrapped by a thermal insulation material, or may not require a thermal insulation material wrapping. For Examination purposes, Examiner takes broadest reasonable interpretation that if the material of the baffle plate were to be ceramic, it would not need to be wrapped by a thermal insulation material. 
The term “close to” in claim 20 is a relative term which renders the claim indefinite. The term “the temperature of the hot gas is close to the temperature of the bake plate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claim is rejected as being indefinite. For Examination purposes, Examiner takes broadest reasonable interpretation as “wherein the temperature of the hot gas is not the same as the temperature of the bake plate.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US Patent No. 7432476).
Regarding claim 1, Morita teaches a substrate heat treatment apparatus (title; column 1 lines 63 to 67; column 9 lines 16 to 28) for heat treating a substrate (W, wafer), comprising: a bake plate (1C, bake plate) for defining at least one gas passage (51, feed bores); a plurality of support components (9, support pin and 11, support member; column 9 lines 16 to 28; column 5 lines 19 to 37) for supporting the substrate (W, wafer); a baffle plate (25, seal assembly) fixed on a top surface of the bake plate (1C, bake plate), the baffle plate (25, seal assembly) surrounding the substrate (W, wafer) and a gap formed between an inner circumferential wall of the baffle plate (25, seal assembly) and the substrate (W, wafer; column 9 line 50 to column 10 line 2; understood positively pressured; Figure 11); and a driving device (15, air cylinder) for driving the plurality of support components (9, support pin and 11, support member; column 9 lines 16 to 28; column 5 lines 19 to 37) to move up or move down (column 5 lines 23 to 37); wherein when heat treating the substrate (W, wafer), a hot gas (nitrogen gas; column 9 lines 29 to 33; column 5 lines 12 to 18;) is supplied to the space (minute space, ms) between the substrate (W, wafer) and the top surface of the bake plate (1C, bake plate) through the gas passage (51, feed bores) of the bake plate (1C, bake plate), and the hot gas (nitrogen gas; column 9 lines 29 to 33; column 5 lines 12 to 18) flows out through the gap formed (W, wafer; column 9 line 50 to column 10 line 2; understood positively pressured; Figure 11; column 3 lines 49 to 61) between the inner circumferential wall of the baffle plate (25, seal assembly) and the substrate (W, wafer).
[AltContent: textbox (Morita: Figure 11)]
    PNG
    media_image1.png
    480
    636
    media_image1.png
    Greyscale


Regarding claim 9, as applied to claim 1, Morita further teaches wherein the plurality of support components (9, support pin and 11, support member) respectively pass through the bake plate (1C, bake plate), the plurality of support components (9, support pin and 11, support member) are fixed on a support arm (17, lift arm), the support arm (17, lift arm) connects to the driving device (15, air cylinder; column 9 lines 16 to 28; column 5 lines 19 to 37). 
Regarding claim 11, as applied to claim 1, Morita further teaches wherein the baffle plate (25, seal assembly) has a guide plane (column 5 lines 55 to 67; Figure 11 - column 9 lines 16 to 28).
Regarding claim 18, as applied to claim 1, Morita further teaches wherein the hot gas is hot inert gas or hot nitrogen (nitrogen gas; column 9 lines 29 to 33; column 5 lines 12 to 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US Patent No. 7927096) in view of Morita (US Patent No. 7432476).
Regarding claim 1, Fukumoto teaches a substrate heat treatment apparatus for heat treating a substrate (Title, W), comprising: a bake plate (101; heat treating plate, Figure 11) for defining at least one gas passage (131, Figure 12); a plurality of support components (143, Figure 12) for supporting the substrate (W); a baffle plate (111, support sheet and 127,guiding ring) fixed on a top surface of the bake plate (101; heat treating plate), the baffle plate (111, support sheet and 127,guiding ring) surrounding the substrate (W, Figure 11) and a gap (annotated Figure 11) formed between an inner circumferential wall of the baffle plate (Figure 11; 111, support sheet and 127, guiding ring) and the substrate (W, Figure 11 and 8A, column 12 lines 7 to 9: The plurality of (e.g. six) openings A3 are formed at equal intervals in contact with the outer peripheral circle 115b of the sealer 115.); and a driving device (lift mechanism) for driving the plurality of support components (143, Figure 12) to move up or move down (column 13 lines 18 to 26: The through-holes 141 are formed for receiving lift pins 143. Three through-holes 141 are formed in positions corresponding to the apexes of an equilateral triangle centering on the center of heat-treating plate 101 in plan view. The lift pins 143 inserted in the through-holes 141, respectively, have lower ends thereof connected to a lift mechanism not shown. Thus, the lift pins 143 are vertically movable by the lift mechanism to transfer the wafer W to and from a transport device not shown.) …(omitted claim language)…
[AltContent: textbox (Fukumoto: Figure 11)] 
    PNG
    media_image2.png
    390
    725
    media_image2.png
    Greyscale

However, Fukumoto does not expressly teach wherein when heat treating the substrate, a hot gas is supplied to the space between the substrate and the top surface of the bake plate through the gas passage of the bake plate, and the hot gas flows out through the gap formed between the inner circumferential wall of the baffle plate and the substrate.
Morita teaches wherein when heat treating the substrate (W, wafer), a hot gas (nitrogen gas; column 9 lines 29 to 33; column 5 lines 12 to 18;) is supplied to the space (minute space, ms) between the substrate (W, wafer) and the top surface of the bake plate (1C, bake plate) through the gas passage (51, feed bores) of the bake plate (1C, bake plate), and the hot gas (nitrogen gas; column 9 lines 29 to 33; column 5 lines 12 to 18) flows out through the gap formed (W, wafer; column 9 line 50 to column 10 line 2; understood positively pressured; Figure 11; column 3 lines 49 to 61) between the inner circumferential wall of the baffle plate (25, seal assembly) and the substrate (W, wafer) in order to cancel the suction in the minute space (column 9 lines 50 to 54).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Fukumoto to include wherein when heat treating the substrate, a hot gas is supplied to the space between the substrate and the top surface of the bake plate through the gas passage of the bake plate, and the hot gas flows out through the gap formed between the inner circumferential wall of the baffle plate and the substrate in view of the teachings of Morita in order to cancel the suction in the minute space.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising a plurality of position-restricted pins (Fukumoto: 121, guides) vertically inserted in the baffle plate (Fukumoto: 111, support sheet and 127,guiding ring) and the bake plate (Fukumoto: 101; heat treating plate; column 12 lines 26 to 44).
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein every position-restricted pin (Fukumoto: 121, guides) has a guiding section (Fukumoto: column 12 lines 26 to 44:… The guides 121 serve to determine a horizontal position of the wafer W, and are shaped approximately cylindrical,…) and a restricting section (Fukumoto: column 12 lines 26 to 44: … The guides 121 serve to determine a horizontal position of the wafer W, and are shaped approximately cylindrical, each with a slope formed on an upper portion thereof…)
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the baffle plate (Fukumoto: 111, support sheet and 127,guiding ring) is dismountable (Fukumoto: column 11 lines 24 to 49: … Specifically, the support sheet 111 may be placed directly on the heat-treating plate 101 without being fixed or bonded thereto, or may be placed on the heat-treating plate 101 with a substance interposed therebetween that facilitates horizontal sliding movement…; annotated Figure 11).
Claim(s) 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476).
Regarding claim 10, as applied to claim 9, Morita further teaches wherein every support component (9, support pin and 11, support member) has an anti-slip pin (9, support pin) and a support shaft (11, support member), the anti-slip pin (9, support pin) has a ball-shaped head for supporting the substrate (W, wafer), the anti-slip pin (9, support pin) is mounted on a top end of the support shaft (11, support member), a bottom end of the support shaft (11, support member) is fixed on the support arm (17, lift arm; column 5 lines 19 to 37).
Additionally, Courts held that matters of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the shape of the support pin head was significant are deemed unpatentable (MPEP 2144.04, IV, B). Therefore it would have been obvious to modify Morita to have a ball-shaped (emphasis added to identify claim language) head for supporting the substrate. 
Regarding claim 12, as applied to claim 11, Morita further teaches wherein the guide plane (23) is tilted and has an angle with the vertical plane, but doesn’t explicitly disclose that the angle is less than 20 degrees, nor is it entirely clear from the Figures if the angle is specifically less than 20 degrees.”
However, the angle appears to be quite close to 20 degrees or less as shown in Figure 9.
Thus, since the general conditions of the claim are already present in the prior art (i.e. a titled guide plane at an angle with a vertical plane), it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Morita by choosing any desired angle (such as the one claimed), based on the desired application, through routine experimentation. Please see MPEP 2144.05, Section II, A and B.
Regarding claim 19, as applied to claim 1, Morita teaches the invention as described above but does not expressly teach wherein the temperature of the hot gas is the same as the temperature of the bake plate.
However, Morita inherently teaches wherein the temperature of the hot gas is the same as the temperature of the bake plate because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation (MPEP 2114, II).
Regarding claim 20, as applied to claim 1, Morita teaches the invention as described above but does not expressly teach wherein the temperature of the hot gas is close to the temperature of the bake plate.
However, Morita inherently teaches wherein the temperature of the hot gas is the same as the temperature of the bake plate because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation (MPEP 2114, II).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) as applied to claim 1 in view of Nakamura (US Patent No. 7417206).
Regarding claim 5, as applied to claim 1, Morita teaches the invention as described above but does not expressly teach wherein the gap is in the range of 0.1mm- 1mm.
Nakamura teaches wherein the gap is in the range of 0.1mm- 1mm (column 31 lines 1 to 18: (…More specifically, diameter of the circle inscribed to the peripheral protrusions 304 is preferably from 200.2 to 206 mm for a silicon wafer W that is 200 mm in diameter, and preferably from 300.3 to 309 mm for a silicon wafer W that is 300 mm in diameter. More preferably, diameter of the inscribed circle is from 200.2 to 204 mm, or from 300.3 to 306 mm.) to place the wafer W at the correct position on the mount surface, so that the wafer can uniformly receive the heat from the mount surface of the plate-shaped ceramic member, thus resulting in smaller temperature difference across the surface of the wafer (column 31 lines 7 to 11).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morita to include wherein the gap is in the range of 0.1mm- 1mm in view of the teachings of Nakamura to place the wafer W at the correct position on the mount surface, so that the wafer can uniformly receive the heat from the mount surface of the plate-shaped ceramic member, thus resulting in smaller temperature difference across the surface of the wafer.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) as applied to claim 1 in view of Kamei (US Patent No. 7467901 B2)
Regarding claim 6, as applied to claim 1, Morita further teaches (…omitted claim language…) the heat insulation holder (Morita: lower portion, column 5 lines 12 to 15: a bake plate 1 for supporting a substrate or wafer W on an upper surface thereof has a heating element 3 such as a mica heater mounted in a lower portion thereof) defining at least one first gas passage (Morita: 27, exhaust bores), the first gas passage (Morita: portion of 57 in 5C) communicating with the gas passage (Morita: portion of 57 in 5C; Figure 11) of the bake plate (Morita: 1C, bake plate) 
but does not expressly teach further comprising a heat insulation holder, the bake plate disposed in the heat insulation holder.
Kamei teaches further comprising a heat insulation holder (20, recess formed circumferentially of a lower portion thereof, paragraph 0031), the bake plate (1, bake plate) disposed in the heat insulation holder (20, recess formed circumferentially of a lower portion thereof, paragraph 0031) to secure a heat-treating atmosphere of the bake plate (paragraph 0031). 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morita to include further comprising a heat insulation holder, the bake plate disposed in the heat insulation holder in view of the teachings of Kamei to secure a heat-treating atmosphere of the bake plate.
In other words, Morita teaches a lower portion that has a gas passage that communicates with the bake plate but does not expressly teach that the bake plate is disposed in the lower portion. Kamei teaches an apparatus much like that of Morita, but more expressly teaches a lower portion that surrounds a bake plate to secure a heat-treating atmosphere indicative of operation in a chamber.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) in view of Kamei (US Patent No. 7467901 B2) as applied to claim 6 in further view of Han (Foreign Patent KR 20060122569 A)
Examiner note: the references used refer to the translation provided of KR 20060122569 A
Regarding claim 7, as applied to claim 6, Morita further teaches wherein one end of the first gas passage (27, exhaust bores) of the heat insulation holder (Morita: lower portion, column 5 lines 12 to 15: a bake plate 1 for supporting a substrate or wafer W on an upper surface thereof has a heating element 3 such as a mica heater mounted in a lower portion thereof) communicates with the gas passage (portion of 57; Figure 11) of the bake plate (1C, bake plate) and the other end of the first gas passage (27, exhaust bores) of the heat insulation holder (Morita: lower portion, column 5 lines 12 to 15: a bake plate 1 for supporting a substrate or wafer W on an upper surface thereof has a heating element 3 such as a mica heater mounted in a lower portion thereof) connects to a gas line (29, exhaust piping and 55, feed piping).
However, Morita does not expressly teach a gas line which is wrapped by a thermal insulation material. 
Han teaches a gas line (88) which is wrapped by a thermal insulation material (68) to give thermal insulation (see attached translation: page 4 paragraphs 4 to 6).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morita to include a gas line which is wrapped by a thermal insulation material in view of Han to give thermal insulation.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) in view of Kamei (US Patent No. 7467901 B2) and Han (Foreign Patent KR 20060122569 A) as applied to claim 7 in further view of Yoshizawa (Foreign Patent JP H1055951 A).
Examiner note: the references used refer to the translation provided of JP H1055951 A
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above but do not expressly teach further comprising a gas heater disposed on the gas line for heating the gas in the gas line.
Yoshizawa teaches further comprising a gas heater (35, gas heater) disposed on the gas line (15, gas pipe) for heating the gas in the gas line (paragraph 5 page 5) to compensate for the temperature around the semiconductor wafer in both the heating section and the cooling section (paragraph 5 page 7) and since the peripheral portion of the semiconductor wafer receives heat supply from the heated N2 gas, the temperature non-uniformity of the semiconductor wafer due to only the heating substrate as in the related art is compensated, and the temperature of the semiconductor wafer becomes uniform (paragraph 6 page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising a gas heater disposed on the gas line for heating the gas in the gas line in view of the teachings of Yoshizawa to compensate for the temperature around the semiconductor wafer in both the heating section and the cooling section and since the peripheral portion of the semiconductor wafer receives heat supply from the heated N2 gas, the temperature non-uniformity of the semiconductor wafer due to only the heating substrate as in the related art is compensated, and the temperature of the semiconductor wafer becomes uniform.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) in view of Steger (US Publication No. 20040261721 A).
Regarding claim 13, as applied to claim 1, Morita teaches the invention as described above but does not expressly teach wherein the material of the baffle plate is ceramic or stainless steel wrapped by a thermal insulation material.
Steger teaches wherein the material of the baffle plate (46, ceramic member) is ceramic or stainless steel wrapped by a thermal insulation material to thermally isolate it from the base member (paragraphs 0029).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morita to include wherein the material of the baffle plate is ceramic or stainless steel wrapped by a thermal insulation material in view of the teachings of Steger to thermally isolate it from the base member.
Claim(s) 14 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) in view of Nakao (WO 2004114379 A1).
Examiner note: the references used refer to the translation provided of WO 2004114379 A1.
Regarding claim 14, as applied to claim 1, Morita teaches the invention as described above but does not expressly teach further comprising a lift cover disposed above the baffle plate for exhausting mixed gas.
Nakao teaches a lift cover (4, processing container) disposed above the baffle plate (8, support plate) for exhausting mixed gas (see attached translation: Page 5, paragraph 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morita to include further comprising a lift cover disposed above the baffle plate for exhausting mixed gas in view of the teachings of Nakao for exhausting mixed gas.
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein the lift cover has a hollow cavity, the lift cover defines an inlet port and an exhaust interface, the inlet port and the exhaust interface communicate with the hollow cavity and the exhaust interface connects to an exhaust system.
Nakao further teaches wherein the lift cover (4, processing container; page 4 paragraph 18 to page 5 paragraph 1) has a hollow cavity (S, process chamber), the lift cover (4, processing container) defines an inlet port (50, gas inlet port) and an exhaust interface (side wall of the processing chamber S), the inlet port (50, gas inlet port) and the exhaust interface (side wall of the processing chamber S) communicate with the hollow cavity (S, process chamber) and the exhaust interface (side wall of the processing chamber S) connects to an exhaust system (see attached translation: Page 5, paragraph 9) so forced exhaust may be performed (see attached translation: Page 5, paragraph 9).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the lift cover has a hollow cavity, the lift cover defines an inlet port and an exhaust interface, the inlet port and the exhaust interface communicate with the hollow cavity and the exhaust interface connects to an exhaust system in view of the further teachings of Nakao so forced exhaust may be performed.
Regarding claim 16, as applied to claim 15, the combined teachings teach the invention as described above but does not expressly teach wherein the lift cover defines a drain port communicating with the hollow cavity.
Nakao further teaches wherein the lift cover (4, processing container) defines a drain port (52, exhaust port) communicating with the hollow cavity (S, process chamber) so forced exhaust may be performed (see attached translation: Page 5, paragraph 9).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the lift cover defines a drain port communicating with the hollow cavity in view of the further teachings of Nakao so forced exhaust may be performed.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Patent No. 7432476) in view of Iwata (US Patent No. 8519309).
Regarding claim 17, as applied to claim 1, Morita teaches the invention as described above but does not expressly teach further comprising a temperature sensor disposed in the bake plate. 
Iwata teaches further comprising a temperature sensor (10, temperature sensor) disposed in the bake plate (7, heater section) for measuring the temperature of the heater section (column 12 lines 17 to 24).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morita to include further comprising a temperature sensor disposed in the bake plate in view of the teachings of Iwata for measuring the temperature of the heater section.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoda (Foreign Patent JP2001077040) teaches device and method for manufacturing semiconductor device.
Kamei (US Publication No. 20070017386) teaches a substrate e.g. glass substrate, heat treatment apparatus for liquid crystal display, has central processing unit adjusting space between cover and bake plate successively to transport space, transitional space, and steady space.
Goto (US Publication No. 20070128889) teaches substrate heat treatment apparatus. 
	Fukuoka (US Publication No. 20080182217) teaches heating device, heating method and storage medium.
	Sato (US Publication No. 20130128397 A1) teaches bypass capacitors for high voltage bias power in the mid frequency RF range.
	Hayashi (US Publication No. 20060252000) substrate heating apparatus and method and coating and developing system.
Oshima (Foreign Patent JP 2008166658 A) teaches a heat treatment apparatus
Fukuoka (US Publication No. 20060216665 A1) teaches a heating apparatus, coating and development apparatus, and heating method
Takashi (Foreign Patent JP H06333810 A) teaches thermal treatment device.
Visser (US Patent No. 5177878 A) apparatus and method for treating flat substrate under reduced pressure in the manufacture of electronic devices
Fukuoka (US Patent No. 8025925) teaches a heating apparatus, coating and development apparatus, and heating method
Goto (US Patent No. 8608885) teaches a substrate heat treatment apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         
/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762